Reversed in Part, Affirmed in Part, and Remanded, and Memorandum
Opinion filed April 9, 2019.




                                    In The

                   Fourteenth Court of Appeals

                            NO. 14-18-00017-CV

          HARRIS COUNTY APPRAISAL DISTRICT, Appellant
                                      V.

                       NATALIE BOYAKI, Appellee

                  On Appeal from the 234th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2017-12580

                        MEMORANDUM OPINION

      Appellee Natalie Boyaki filed suit against appellant, Harris County
Appraisal District (HCAD), seeking judicial review of HCAD’s decision denying
her the full homestead exemption on the property where she had lived for more
than fifteen years. See Tex. Tax Code Ann. § 11.13. Boyaki also sought a
reduction in the appraised value of the property, as well as a writ of mandamus
directing HCAD to allow her homestead exemption. HCAD filed a plea to the
jurisdiction arguing that the trial court did not have jurisdiction over Boyaki’s
claims because she did not exhaust her administrative remedies. The trial court
denied HCAD’s plea.

      In its first issue, HCAD argues that the trial court did not have subject matter
jurisdiction over Boyaki’s cause of action challenging the appraised value of her
property for the years 2011 through 2015 because she did not administratively
challenge those values at the appropriate time. We agree with HCAD that Boyaki
was required to exhaust her administrative remedies before seeking judicial review
and because she did not, the trial court did not have subject matter jurisdiction over
this cause of action. We sustain HCAD’s first issue.

      HCAD argues in its second issue that Boyaki did not exhaust her
administrative remedies regarding the homestead exemption on her property for all
years from 2011 through 2015 thereby depriving the trial court of subject matter
jurisdiction. We overrule this issue because there is a fact issue on the timeliness
of Boyaki’s notice of protest regarding HCAD’s homestead exemption decision.

      HCAD argues in its third issue that the trial court erred when it denied its
plea to the jurisdiction challenging Boyaki’s cause of action seeking a writ of
mandamus compelling HCAD to allow her a full homestead exemption on her
property for the years 2011 through 2015. Because this issue is the subject of an
ongoing trial de novo in the district court, which may result in the requested relief
being granted to Boyaki, we conclude that her mandamus claim is not ripe, thereby
depriving the trial court of subject matter jurisdiction.

      Because we have determined that the trial court does not have subject matter
jurisdiction over two of Boyaki’s claims, we reverse the trial court’s denial of
HCAD’s plea to the jurisdiction on both Boyaki’s attempted challenge to the
appraised value of her property for the years 2011 through 2015 and her writ of
                                           2
mandamus cause of action, and remand them to the trial court with instructions to
dismiss these claims for lack of subject matter jurisdiction. Having overruled
HCAD’s second issue, we affirm the trial court’s order denying HCAD’s plea on
Boyaki’s claim addressing the homestead exemption for her property for the years
2011 through 2015, and remand to the trial court for further proceedings.

                                       BACKGROUND

       Boyaki, her sister Amanda, her father Walter, and Walter’s wife Marcia,
acquired the property at issue in this appeal in 1997. The Boyakis jointly applied
for a homestead exemption for the property in 1998 and received it.                       The
homestead exemption remained in effect through 2015. According to HCAD’s
records, the Boyakis did not file any protests regarding the value of the property in
any of the ensuing years through 2015. In 2015, Amanda transferred her interest in
the property to Natalie.        According to HCAD, as a result of the change in
ownership, the property was no longer eligible for the homestead exemption that
had begun in 1998.

       Boyaki applied for a 2016 homestead exemption on behalf of herself and her
father on March 28, 2016.1 Boyaki stated on the application that she owned a two-
thirds interest in the property and her father owned a one-third interest. Boyaki
filed a protest concerning the property’s 2016 homestead exemption on April 6,
2016.2 In a letter dated April 15, 2016, HCAD requested additional information it
believed was missing from Boyaki’s homestead exemption application. Walter


       1
          The record is unclear when Marcia Boyaki ceased being an owner of the property.
There appears to be no dispute however, that once Amanda Boyaki transferred her interest in the
property to Boyaki, Boyaki and her father Walter were the only remaining owners.
       2
         Boyaki handwrote on the protest form the following: “This was and continues to be a
homestead. It has been a homestead and claimed as such for over 15 years.” She also stated that
she believed the property’s value was $399,000.

                                              3
responded on behalf of his daughter on April 27, 2016. Walter forwarded a copy
of the deed HCAD had requested and closed the letter by stating that Boyaki “has
owned and resided in the house since 1997. Let me know if you need anything
further.”

      Boyaki apparently learned sometime thereafter that HCAD had denied her
homestead exemption application because she personally appeared before an
Appraisal Review Board (ARB) panel regarding her protest. The parties reached
an agreement that same day, an agreement that Boyaki believed included a
restoration of the homestead exemption on her property. The resolution of the
dispute between Boyaki and HCAD appears on a document titled “ARB Panel
Recommendation.” While signed by the members of the ARB, Boyaki’s signature
does not appear on the document. The “ARB Panel Recommendation” indicates
that the status was “settled” and that the protest had been dismissed by agreement
of the parties.   The document further indicates that the appraised value was
reduced from $553,719 down to $439,230. Cryptically, the document states only
that homestead exemption was “N/A.”

      HCAD eventually granted Boyaki the 2016 homestead exemption, but also
decided that it had erroneously granted the homestead exemption from 2011
through 2015. HCAD sent Boyaki a “supplemental correction tax bill” seeking the
previously unpaid taxes. On November 2, 2016 Walter wrote HCAD a letter in
response stating: “As you might recall, the district took our homestead exemption
away and we were able to have it reinstated. Now, the district has removed the
exemption for the year[s] 2011-2015. See attached supplemental correction tax
bill. Would you kindly reinstate the exemption for these years.” Walter’s letter
concluded “Let me know if you need anything further from us. I have attached the
correction form for the years 2011-2015 as required by the Tax Assessor’s Office.”

                                        4
As he mentioned in the letter, Walter included an HCAD Real Property Correction
Request/Motion asserting that the “Homestead Exemption was removed by error
for years 2011 – 2015.” Included on the correction request form was Boyaki’s
“request that the [ARB] schedule a hearing to decide whether or not to correct the
error in the appraisal roll. I request that the [ARB] send notice of the time, date,
and place fixed for the hearing, not later than 15 days before the scheduled hearing.
I understand that if the chief appraiser approves the changes requested, this action
constitutes a binding agreement and is not subject to appeal or review by the
ARB.”

         The chief appraiser did not accept Boyaki’s proposed change. The record
does not indicate that the ARB ever scheduled Boyaki’s requested hearing. HCAD
instead sent Boyaki, on December 1, 2016, a letter notifying her that, for the years
2011 through 2015, she had been “granted [a] 33% Residential Homestead
Exemption based on your percentage of ownership of the property.”                              The
December 1, 2016 letter further informed Boyaki that she could “appeal this
decision by filing a written notice of protest within 30 days from the date of this
letter.”3 Boyaki filed a protest with the ARB dated January 10, 2017, the fortieth
day after the December 1, 2016 letter. The ARB wrote Boyaki that it could not
consider her protests for tax years 2011through 2015 because they were not timely
filed.

         In response, Boyaki filed this suit, claiming that her homestead exemption
had been wrongfully denied for the years in question. Boyaki later amended her
lawsuit, adding claims that her property was both excessively and unequally

         3
         We note at this point that HCAD was incorrect on the timing requirement for filing a
protest. The Tax Code provides that a protest must be in writing and filed “not later than . . . the
30th day after the date that notice to the property owner was delivered to the property owner as
provided by Section 25.19 . . . .” Tex. Tax Code Ann. § 41.44(a)(2) (emphasis added).

                                                 5
appraised for those years.     HCAD eventually filed a plea to the jurisdiction.
Boyaki responded to the plea and also filed a second amended petition adding an
additional claim seeking a writ of mandamus ordering HCAD to grant the
homestead exemption. The trial court denied HCAD’s plea to the jurisdiction.
HCAD filed this interlocutory appeal soon thereafter.

                                      ANALYSIS

I.    Standard of review and applicable law

      HCAD’s issues all challenge whether the trial court had subject matter
jurisdiction to consider Boyaki’s claims.         The existence of subject matter
jurisdiction is a question of law that can be challenged by a plea to the jurisdiction.
Klumb v. Houston Mun. Emps. Pension Sys., 458 S.W.3d 1, 8 (Tex. 2015); Tex.
Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004). We
review a trial court’s ruling on a plea de novo. See Miranda, 133 S.W.3d at 226,
228; Woodway Drive LLC v. Harris Cnty. Appraisal Dist., 311 S.W.3d 649, 651
(Tex. App.—Houston [14th Dist.] 2010, no pet.).

      Where, as here, a plea to the jurisdiction challenges the existence of
jurisdictional facts, we consider relevant evidence submitted by the parties when
necessary to resolve the jurisdictional issues. See Miranda, 133 S.W.3d at 227.
The movant, in this case HCAD, must meet the summary-judgment standard of
proof by conclusively demonstrating that the trial court lacks subject matter
jurisdiction.   See id. at 227–28. We credit as true all evidence favoring the
nonmovant and draw all reasonable inferences and resolve any doubts in the
nonmovant’s favor. Id. at 228. If the evidence creates a fact question regarding
the jurisdictional issue, then the trial court may not grant the plea, and the fact
issue will be resolved at trial by the factfinder. Id. at 227–28. If relevant evidence
is undisputed or fails to raise a fact question on the jurisdictional issue, then the
                                          6
trial court rules on the plea as a matter of law.

      Pursuant to Chapter 41 of the Tax Code, property owners are entitled to
administratively protest certain actions related to property taxes to an appraisal
review board. See Tex. Tax Code § 41.41(a). Section 41.41 outlines eight actions
that may be protested by a property owner to an appraisal review board, including
“denial to the property owner in whole or in part of a partial exemption.” Id.
§ 41.41(a)(4). In addition, subsection (a)(9) authorizes a general protest of “any
other action of the chief appraiser [or] appraisal district . . . that applies to and
adversely affects the property owner.” Id. § 41.41(a)(9). “[T]o take advantage of
this option, generally, a property owner must file a written notice of protest within
thirty days after the owner receives a notice of the appraised value of the property.”
Bauer-Pileco, Inc. v. Harris Cnty. Appraisal Dist., 443 S.W.3d 304, 310 (Tex.
App.—Houston [1st Dist.] 2014, pet. denied); see Tex. Tax Code Ann. § 41.44(a).
An appraisal review board must schedule and hold a hearing on the property
owner’s protest. Tex. Tax Code § 41.45.

      A “residence homestead” is partially exempted from property taxes by a
portion of its assessed and appraised value. See Tex. Tax Code § 11.13. A protest
asserting that a property qualifies for exemption from taxation under section 11.13
is properly raised through Chapter 41 proceedings before an appraisal review
board. See Harris Cnty. Appraisal Dist. v. Nunu, No. 14-08-00528-CV, 2009 WL
2620732, at *1 (Tex. App.—Houston [14th Dist.] Aug. 27, 2009, pet. denied)
(mem. op.) (resolving appeal from trial de novo in trial court following completion
of administrative review process). The administrative review process is intended
to resolve most tax protests at the administrative level, relieving the burden on the
court system in the process. Harris Cnty. Appraisal Dist. v. ETC Mktg., 399
S.W.3d 364, 367 (Tex. App.—Houston [14th Dist.] 2013, pet. denied). “With

                                            7
exceptions that do not apply to this case, the procedures prescribed by the Tax
Code for adjudication of the grounds of protest authorized by that statute (which
include complaints regarding an alleged homestead exemption) are exclusive.”
Houston Indep. Sch. Dist. v. 1615 Corp., 217 S.W.3d 631, 638 (Tex. App.—
Houston [14th Dist.] 2006, pet. denied). A property owner may file a petition for
review in district court against the appraisal district to appeal an order by an
appraisal review board determining the owner’s protest. Tex. Tax Code §§ 42.01,
42.21. Review in the district court is by trial de novo. Id. § 42.23(a). “A
taxpayer’s failure to pursue an appraisal review board proceeding deprives the
courts of jurisdiction to decide most matters relating to ad valorem taxes.”
Cameron Appraisal Dist. v. Rourk, 194 S.W.3d 501, 502 (Tex. 2006) (internal
quotation marks omitted).

II.    The trial court does not have jurisdiction over Boyaki’s excessive and
       unequal valuation causes of action because she did not administratively
       protest the property’s value at the appropriate time.
       HCAD argues in its first issue that the trial court did not have subject matter
jurisdiction over Boyaki’s causes of action seeking judicial review of the market
value and equality of appraisal of her property for the years 2011 through 2015.
Because the evidence is undisputed that Boyaki did not protest these matters
during any of the years in question, we agree with HCAD. Boyaki did not pursue
the administrative review process for the market value and equality of appraisal of
her property during any of the years in question; thus, the trial court did not have
subject matter jurisdiction over these causes of action and should have granted
HCAD’s plea to the jurisdiction. Id. Because the trial court did not, we sustain
HCAD’s first issue on appeal.

III.   The trial court did not err when it denied HCAD’s plea to the
       jurisdiction on Boyaki’s homestead exemption cause of action.

                                          8
       In its second issue, HCAD asserts that the trial court erred when it denied its
plea to the jurisdiction on Boyaki’s homestead exemption claim because she did
not timely file a protest complaining of HCAD’s retroactive reduction of the
homestead exemption on the property. Because there is at least a fact issue on
whether Boyaki timely filed a protest in response to HCAD’s action, we disagree.

       As detailed above, after it granted Boyaki a homestead exemption on her
property for 2016, HCAD decided that it had erroneously granted the property a
full homestead exemption for the previous five years.                  See Tex. Tax Code §
11.43(i) (requiring chief appraiser to back-appraise erroneously exempted
property). As a result of that decision, HCAD, on October 17, 2016, sent Boyaki a
“supplemental correction tax bill’ seeking payment for the taxes it believed were
now owed as a result of that mistake. Boyaki, within thirty days of the date of the
bill, on November 2, 2016, objected to the bill and asked HCAD to correct what
she believed was an error by HCAD. Boyaki also asked HCAD to schedule a
hearing on whether it would “correct the error in the appraisal roll.”                       It is
undisputed that HCAD never scheduled Boyaki’s requested hearing.                          HCAD
instead notified Boyaki that she had been granted a partial homestead exemption
for the years 2011 through 2015. It also notified Boyaki that she could appeal this
decision by filing a timely protest. HCAD’s notice was dated December 1, 2016.

       Boyaki filed a notice of protest, dated January 10, 2017, with HCAD.
HCAD argued in the trial court, and argues again on appeal, that Boyaki’s protest
was not timely because it was filed more than thirty days after the date of the
December 1, 2016 notice.4 While it is undisputed that Boyaki’s protest was filed

       4
        HCAD contends in its appellate briefing that the trial court also did not have jurisdiction
because there was no ARB order for the trial court to review. We disagree. On December 16,
2016, HCAD sent Boyaki a notice that it was restoring a partial homestead exemption on her
property for the years 2011 through 2015. HCAD itself recognized this letter constituted an
                                                9
more than thirty days after the date of HCAD’s December 1 notice, that is not what
the statute requires. The Tax Code provides that a protest is timely if it is filed
within thirty days after the appraisal district notice is delivered to the owner. See
Tex. Tax Code § 41.44(a)(1) (stating that a written protest is timely if it is filed not
later than the “30th day after the date that notice to the property owner was
delivered to the property owner . . . .”). The record does not contain any evidence
establishing the date on which HCAD’s notice was delivered to Boyaki. We
conclude that there is at least a fact issue on whether Boyaki’s notice of protest was
timely filed.     As a result, HCAD did not meet its burden to conclusively
demonstrate that the trial court lacked subject matter jurisdiction over Boyaki’s
homestead exemption cause of action. See Vitol, Inc. v. Harris Cnty. Appraisal
Dist., 529 S.W.3d 159, 166 (Tex. App.—Houston [14th Dist.] 2017, no pet.) (“If
the evidence creates a fact issue regarding the jurisdictional issue, then the trial
court may not grant the plea, and the fact issue will be resolved at trial by the
factfinder.”). We hold that the trial court did not err when it denied HCAD’s plea
to the jurisdiction on Boyaki’s homestead exemption cause of action. We overrule
HCAD’s second issue.

IV.    The trial court does not have subject matter jurisdiction over Boyaki’s
       writ of mandamus cause of action because it is not ripe.
       In its third issue HCAD contends the trial court erred when it denied its plea
to the jurisdiction on Boyaki’s suit seeking a writ of mandamus compelling HCAD


action that Boyaki could protest because it notified her of her right to file a written notice of
protest if she so chose. Boyaki attempted to do so with her January 10, 2017 letter. HCAD sent
a letter, dated February 9, 2017, notifying Boyaki that it was denying her a hearing on her
January 10, 2017 notice of protest because it was untimely filed. We conclude that HCAD’s
February 9, 2017 notice letter qualifies as an appealable order under the Tax Code. See Tex. Tax
Code Ann. § 42.01(a)(1)(A).


                                               10
to allow her a full homestead exemption on the property. We conclude that
Boyaki’s writ of mandamus cause of action presents a ripeness issue.

      Ripeness is a component of subject-matter jurisdiction. Waco Indep. Sch.
Dist. v. Gibson, 22 S.W.3d 849, 851 (Tex. 2000). As such, ripeness is a legal issue
that a court may raise sua sponte. Mayhew v. Town of Sunnyvale, 964 S.W.2d 922,
928 (Tex. 1998). The ripeness inquiry focuses on whether the case involves
uncertain or contingent future events that may not occur as anticipated, or, may not
occur at all. Lazarides v. Farris, 367 S.W.3d 788, 801–02 (Tex. App.—Houston
[14th Dist.] 2012, no pet.). A case is not ripe when the question whether the
plaintiff has a concrete injury depends on contingent or hypothetical facts, or on
events that have not yet come to pass. Gibson, 22 S.W.3d at 852. To allow
adjudication of a claim that is not ripe would be the essence of an advisory
opinion. Lazarides, 367 S.W.3d at 802. Boyaki’s judicial review cause of action
seeking the full homestead exemption on her property is still pending in the trial
court. Boyaki may, or may not, receive the same remedy she seeks through her
writ of mandamus claim by following through with the procedures laid out in the
Tax Code for judicial review of an administrative decision. Therefore, her writ of
mandamus cause of action depends on future events that may or may not occur.
We hold it is not ripe and the trial court did not have jurisdiction over it as a result.
City of Anson v. Harper, 216 S.W.3d 384, 395 (Tex. App.—Eastland 2006, no
pet.); Gibson, 22 S.W.3d at 852.

                                     CONCLUSION

      Having concluded that the trial court did not have subject matter jurisdiction
over Boyaki’s causes of action seeking a reduction in the appraised value of her
property for the years 2011 through 2015, and her writ of mandamus cause of
action, we reverse the trial court’s order denying HCAD’s plea to the jurisdiction

                                           11
on those claims and remand to the trial court with instructions to dismiss them for
lack of subject-matter jurisdiction. Having overruled HCAD’s second issue, we
affirm the trial court’s order denying HCAD’s plea to the jurisdiction on Boyaki’s
cause of action seeking judicial review of HCAD’s denial of the full homestead
exemption for her property, and remand that claim to the trial court for further
proceedings.




                                      /s        Jerry Zimmerer
                                                Justice



Panel consists of Justices Christopher, Zimmerer, and Hassan.




                                           12